Appeal from a judgment of the Niagara County Court (Sara S. Farkas, J.), rendered June 6, 2014. The judgment convicted defendant, upon her plea of guilty, of driving while intoxicated, a class E felony.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of driving while intoxicated as a class E felony (Vehicle and Traffic Law §§ 1192 [3]; 1193 [1] [c] [i]). “The valid waiver by defendant of [her] right to appeal encompasses [her] challenge to the severity of the sentence and also ‘includes waiver of the right to invoke [this Court’s] interest-of-justice jurisdiction’ ” (People v Keiser, 38 AD3d 1254, 1254 [2007], lv denied 9 NY3d 877 [2007], reconsideration denied 9 NY3d 991 [2007], quoting People v Lopez, 6 NY3d 248, 255 [2006]). Present — Smith, J.P., Peradotto, Carni, Lindley and Whalen, JJ.